DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in Application 15/797,734 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to inventprovisions. 
Claim Objections
Claim 9 is objected to because of the following informalities:  “system of claim 1, further including a pump housing to house at least the pump and the fluid chamber” needs to corrected to --system of claim 1, further including a pump housing to house at least the pump [[and the fluid chamber]]-- since claim 1 in lines 4-5 recites that pump includes the fluid chamber. Appropriate correction is required.
Claim Rejections - 35 U.S.C. § 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11, 12, 14 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forsell, Peter (Pub. No.: US 2003/0144648 Al, hereinafter referred to as "Forsell")  in view of Coe; Jonathan A. et al. (Pub. No.: US 2009/0171375 Al, hereinafter referred to as “Coe”) and further in view of Ozaki; Takayoshi et al. (Pub. No.: US 2012/0003108 Al, hereinafter referred to as “Ozaki”).
As per independent Claim 11, Forsell discloses an artificial sphincter system (Forsell in at least abstract, [0001], fig. 1, 2, fig. 8, [0011-0012],  [0056], [0103] discloses an artificial sphincter system), comprising:
an adjustable cuff adapted to apply pressure to a bladder neck or a urethra to promote continence (Forsell in at least fig. 1C, [0011-0012], [0103] for example discloses an adjustable cuff 2 adapted to apply pressure to a bladder neck or a urethra to promote continence);
a fluid reservoir portion, the fluid reservoir being configured to move fluid from the cuff to the fluid reservoir (Forsell in at least [0011], fig. 1C, [0103] for example discloses a fluid reservoir portion 4, the fluid reservoir 4 being configured to move fluid from the cuff 2 to the fluid reservoir 4 via the pump 12);
a pump device in fluid communication with the cuff and the fluid reservoir portion, with the pump capable of forcing fluid to the cuff to inflate the cuff (The claim recitation after “capable of”  i.e. “forcing fluid to the cuff to inflate the cuff” is being interpreted as intended use/functional limitation and as such, if the prior art structure is capable of performing the intended use/function, then it would meet the claim as recited. See also MPEP § 2111.04. Forsell in at least [0011-0012], [0022-0023], fig. 1C, fig. 2, [0103-0104] for example discloses a pump device 12 in fluid communication with the cuff 2 and the fluid reservoir portion 4, with the pump 12 capable of forcing fluid to the cuff  2 to inflate the cuff); and
a 2-way valve fluidically coupled between the pump device and the fluid reservoir portion (Forsell in at least [0011-0012], fig. 1C, fig. 2, [0103-0104] for example discloses a 2-
Forsell does not explicitly disclose centrifugal pump feature.
 In an analogous body passageway regulation field of endeavor, however, Coe discloses a body passageway restriction system (Coe in at least [0005], [0056] for example discloses a hydraulic restriction system including a restriction device) wherein the pump device is a centrifugal pump (Coe in at least [0056] discloses a cuff device of variable volume which is controlled by a pump 190 wherein the pump may be a centrifugal pump).
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the pump disclosed by Forsell as a centrifugal pump because Coe discloses centrifugal pumps are one of several types of pumps suitable for fluid communication between a fluid reservoir and a cuff, and selection of a centrifugal pump over the pump of Forsell amounts to simple substitution of one known pump for another which would be expected to work equally well.
		The combination of Forsell and Coe as a whole does not explicitly disclose the centrifugal pump device includes a brushless motor.
		In an analogous fluid pump field of endeavor, however, Ozaki discloses system (Ozaki in at least [0001], [0011-0012] for example discloses an implant system that uses centrifugal pump. See at least [0001] “a centrifugal pump apparatus including an impeller for delivering liquid by centrifugal force during rotation”) comprising centrifugal pump device including a brushless motor (Ozaki in at least [0129] for example discloses a centrifugal pump for moving fluid within an implant comprising a brushless motor (nine stationary coil-wound magnets are 
		It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the centrifugal pump in the system of Forsell in view of Coe with a brushless motor, as taught by Ozaki, as such modification amounts to simple substitution of one known pump for another which would yield the predictable result of pumping fluid. Furthermore, brushless motors are known to be more efficient and last longer than their brushed counterparts therefore the system of Forsell in view of Coe with a brushless motor would be expected to last longer and operate more efficiently than an equivalent device with a brushed motor and provides a centrifugal pump system capable of smoothly activating an impeller to rotate without increasing the number of components (Ozaki, [0011]).    

		As per dependent Claim 12, the combination of Forsell, Coe and Ozaki as a whole further discloses system wherein the centrifugal pump device can operate in reverse to draw fluid from the cuff, to deflate the cuff (The claim recitation after “can”  i.e. “operate in reverse to draw fluid from the cuff, to deflate the cuff” is being interpreted as intended use/functional limitation and as such, if the prior art structure can perform and is capable of performing the intended use/function, then it would meet the claim as recited. See also MPEP § 2111.04. Forsell in fig. 1C, 2, [0103-0104], [0022-0023] for example discloses pump device (which is a centrifugal pump in the combination) can operate in reverse to draw fluid from the cuff, to deflate the cuff ).

		As per dependent Claim 14, the combination of Forsell, Coe and Ozaki as a whole further discloses system further including a sensor adapted to selectively trigger actuation of the 

		As per dependent Claim 24, the combination of Forsell, Coe and Ozaki as a whole further discloses system wherein the centrifugal pump includes an impeller coupled to the motor, wherein a magnetic element is disposed between the motor and the impeller (Ozaki in at least fig. 26, [0011-0012], [0124-0129] for example discloses the centrifugal pump comprises an impeller 10 coupled to a motor 47,51,52, wherein a magnetic element 44, 45 is disposed between the motor and the impeller (motor defined by magnets 47 and 51 and coils 52 rotates rotor 46 and is magnetically coupled to the impeller 10 by magnets 44/45 disposed between the motor and impeller)).

Claims 15, 18-19 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forsell in view of Coe and further in view of Ozaki and further in view of Perron; Christian Y. et al. (Pub. No.: US 2011/0306824 Al, hereinafter referred to as “Perron”).
As per independent Claim 15, Forsell discloses an artificial sphincter system (Forsell in at least abstract, [0001], fig. 1, 2, fig. 8, [0011-0012],  [0056], [0103] discloses an artificial sphincter system), comprising:

a fluid reservoir portion, the fluid reservoir being configured to move fluid from the cuff to the fluid reservoir (Forsell in at least [0011], fig. 1C, [0103] for example discloses a fluid reservoir portion 4, the fluid reservoir 4 being configured to move fluid from the cuff 2 to the fluid reservoir 4 via the pump 12);
a pump device in fluid communication with the cuff and the fluid reservoir portion (Forsell in at least [0011-0012], [0022-0023], fig. 1C, fig. 2, [0103-0104] for example discloses a pump device 12 in fluid communication with the cuff 2 and the fluid reservoir portion 4);
Forsell does not explicitly disclose the pump device is a centrifugal pump or  a 3-way valve features.
In an analogous body passageway regulation field of endeavor, however, Coe discloses a body passageway restriction system (Coe in at least [0005], [0056] for example discloses a hydraulic restriction system including a restriction device) wherein the pump device is a centrifugal pump (Coe in at least [0056] discloses a cuff device of variable volume which is controlled by a pump 190 wherein the pump may be a centrifugal pump).
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the pump disclosed by Forsell as a centrifugal pump because Coe discloses centrifugal pumps are one of several types of pumps suitable for fluid communication between a fluid reservoir and a cuff, and selection of a centrifugal pump over the pump of Forsell amounts to simple substitution of one known pump for another which would be expected to work equally well.

		In an analogous fluid pump field of endeavor, however, Ozaki discloses system (Ozaki in at least [0001], [0011-0012] for example discloses an implant system that uses centrifugal pump. See at least [0001] “a centrifugal pump apparatus including an impeller for delivering liquid by centrifugal force during rotation”) comprising centrifugal pump device including a brushless motor (Ozaki in at least [0129] for example discloses a centrifugal pump for moving fluid within an implant comprising a brushless motor (nine stationary coil-wound magnets are arranged in a circle, voltages are applied to these magnets drive rotation of a rotor 46 via embedded permanent magnets 47, thus Ozaki’s motor is driven without brushes).
		It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the centrifugal pump in the system of Forsell in view of Coe with a brushless motor, as taught by Ozaki, as such modification amounts to simple substitution of one known pump for another which would yield the predictable result of pumping fluid. Furthermore, brushless motors are known to be more efficient and last longer than their brushed counterparts therefore the system of Forsell in view of Coe with a brushless motor would be expected to last longer and operate more efficiently than an equivalent device with a brushed motor and provides a centrifugal pump system capable of smoothly activating an impeller to rotate without increasing the number of components (Ozaki, [0011]).
  		The combination of Forsell, Coe, and Ozaki as a whole does not explicitly disclose the 3 way valve.
		In an analogous artificial sphincter field of endeavor, however, Perron discloses artificial sphincter system (Perron in at least [0001], fig. 1, 4A, 4B, [0039-0041], [0070] for example 
		It would have been obvious to one of ordinary skill in the art at the time of the invention to further include a 3-way valve as part of the system of Forsell in view of Coe and Ozaki, in order to allow for filling and draining of the gastric band if the pump were to fail (Perron [0070]).
    
		As per dependent Claim 18, the combination of Forsell, Coe, Ozaki and Perron as a whole further discloses system further including a sensor adapted to selectively trigger actuation of the centrifugal pump device (The claim recitation after “adapted to”  i.e. “selectively trigger actuation of the centrifugal pump device” is being interpreted as intended use/functional limitation and as such, if the prior art structure can perform and is capable of performing the intended use/function, then it would meet the claim as recited. See also MPEP § 2111.04. Forsell in at least [0067] and [0126] for example discloses a sensor adapted to selectively at least indirectly via the control unit trigger actuation of the pump device which is a centrifugal pump device in the combination).

		As per dependent Claim 19 the combination of Forsell, Coe, Ozaki and Perron as a whole further discloses system wherein the centrifugal pump is capable of operating  to inflate the cuff (The claim recitation after “capable of”  i.e. “operating  to inflate the cuff” is being interpreted as intended use/functional limitation and as such, if the prior art structure can perform and is capable of performing the intended use/function, then it would meet the claim as recited. See also MPEP § 2111.04. Forsell in at least fig. 1C, [0022-0024], [0103-0104], the pump device (which is a centrifugal pump in the combination) can operate in reverse to draw fluid from the cuff, to deflate the cuff (two-way pump).

		As per dependent Claim 25, the combination of Forsell, Coe, Ozaki and Perron as a whole further discloses system wherein the centrifugal pump includes an impeller coupled to the motor, wherein a magnetic element is disposed between the motor and the impeller(Ozaki in at least fig. 26, [0011-0012], [0124-0129] for example discloses the centrifugal pump comprises an impeller 10 coupled to a motor 47,51,52, wherein a magnetic element 44, 45 is disposed between the motor and the impeller (motor defined by magnets 47 and 51 and coils 52 rotates rotor 46 and is magnetically coupled to the impeller 10 by magnets 44/45 disposed between the motor and impeller)).

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Forsell in view of Coe and further in view of Ozaki and further in view of Perron and further in view of Burton; John H. (Pub. No.: US 4222377 A, hereinafter referred to as “Burton”).
As per dependent Claim 16, the combination of Forsell, Coe, Ozaki and Perron as a whole discloses the system of claim 15 (see claim 15 analysis above).
The combination of Forsell, Coe, Ozaki and Perron as a whole does not explicitly disclose a pressure-regulating inflation element feature.
		In an analogous artificial sphincter field of endeavor, however, Burton discloses an artificial sphincter system system (Burton in at least col. 1 lines 11-12, col. 4 lines 67-68 discloses a pressure-regulated artificial sphincter system 10 ) including a pressure-regulating inflation element in fluid communication with the cuff to inflate the cuff (Burton in at least col. 5 lines 1-10, lines 24-36, col. 6 lines 19-24 for example discloses a pressure-regulating inflation element 16 which is in fluid communication with a cuff 12 and a fluid pump 18 wherein the inflation element 16 regulates system fluid pressure (col. 5, lines 1-10). The inflation element 16 can be used to inflate the cuff during sudden drops in pressure (col. 6, lines 19-24)).
		It would have been obvious to one of ordinary skill in the art at the time of the invention to include a pressure­regulating inflation element as taught by Burton in the system of Forsell in view of Coe, Ozaki, and Perron in order to maintain the pressure within the cuff at a desired level even in the presence of excess fluid or pressure (Burton, col. 5, lines 24-36).
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Forsell in view of Coe and further in view of Ozaki and further in view of Perron and further in view of Snow; Sean et al. (Pub. No.: US 20110208229 A1, hereinafter referred to as “Snow”).
As per dependent Claim 20, the combination of Forsell, Coe, Ozaki and Perron as a whole discloses the system of claim 15 (see claim 15 analysis above).
The combination of Forsell, Coe, Ozaki and Perron as a whole does not explicitly disclose a solenoid valve feature.

		It would have been obvious to one of ordinary skill in the art at the time of the invention to configure a valve of the system taught by Forsell in view of Coe, Ozaki, and Perron as a solenoid valve because Snow discloses solenoid valves are one of several types of valves suitable for regulating fluid flow within an adjustable cuff system, and selection of a solenoid valve over the valve of Forsell in view of Coe, Ozaki, and Perron amounts to simple substitution of one known valve for another which would be expected to work equally well.

Allowable Subject-Matter
As per dependent claims 9, dependent claim 9 is objected to as detailed above due to minor informalities, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any objection enumerated above.
The following is a statement of reasons for the indication of allowable subject matter:  
As per independent Claim 1, none of the prior art discloses or renders obvious a flexible membrane, separate from an actuator or valve, having a cone or dome shape as part of an 
Prior art US 2010/0185049 Al to Birk discloses a dome-shape flexible membrane 404/520/620, however this membrane operates together with a valve seat 406/570/670 to form a valve and Birk fails to disclose a dome-shape flexible membrane that is a separate element from a valve as now explicitly, positively and specifically recited in claim 1.
 As per dependent claims 3, 4, 7, 10, 23, dependent claim 3, 4, 7, 10, 23 are allowable based on their direct/indirect dependency on allowable base claim 1.
Response to Amendment
 According to the Amendment, filed 02/23/2021, the status of the claims is as follows:
Claims 1, 3, 4, 11, 15, 19,  are currently amended; 
Claims 12, 14, 16, 18, are as originally filed;
Claims 7, 9, 10, 20, 23-25 are previously presented; and
Claims 2, 5, 6, 8, 13, 17, 21, 22 are cancelled.
By the current amendment, as a result, claims 1, 3-4, 7, 9, 11-12,14-16,18-20 and 23-24 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Page 6 of Applicant’s Amendment dated  02/23/2021
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  11/24/2020: [1]  The 35 U.S.C. 112(a), rejections to claims as raised in Office Action dated  11/24/2020 paras. [5-8] are withdrawn in view of the amendment, filed 02/23/2021.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 6-7 of Applicants’ RCE dated  02/23/2021 where Applicants’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Independent Claims 1, 11, and 15
[a] Independent claims 1, 11, and 15 have been amended as shown above. 
[b] Specifically, independent claim 1 has been amened to recite the subject matter of claim 22. 
[c] Independent claims 11 and 15 have been amened to recite features of the fluid reservoir. It does not appear that the cited references, alone or in proper combination, disclose such devices. 
[e] Accordingly, it is respectfully submitted that independent claim 1, 11, and 15 are allowable.

Applicant’s arguments 21 [a],  21 [b], 21[e] with respect to amended Claim 1 have been considered and are persuasive.  Therefore, the rejection of claim 1 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forsell in view of Burton has been withdrawn. 
Applicant’s arguments 21 [a], 21 [c] and 21[e] with respect to amended claims 11 and 15 have been considered but they are not persuasive for the following reasons: Claim 11 is rejectable under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Forsell, Coe and Ozaki as a whole. Claim 15 is rejectable under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Forsell, Coe, Ozaki, and Perron as a whole. More specifically, Forsell in at least [0011], fig. 1C, [0103] for example discloses a fluid reservoir portion 4, the fluid reservoir 4 being configured to move fluid from the cuff 2 to the fluid reservoir 4 via the pump 12 as now explicitly, positively and specifically recited by the Applicants and for the foregoing reasons, independent claim 11, and 15 are not allowable at this time.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 7 of Applicant’s Amendment dated  02/23/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Claims 12, 14, 16, 18-20, 24, 25.
It is respectfully submitted the claims that depend upon independent claim 11, and 15  are allowable.

Applicant’s arguments with respect to dependent claims 12, 14, 16, 18-20, 24, 25 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 12, 14, 16, 18-20, 24, 25 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 5078676 A, US 4386601 A for disclosing artificial sphincter for a natural body passage similar in function to that claimed. US 20020111530 A1, US 5893826 A for disclosing artificial sphincter for treating urinary incontinence similar in function and fluid flow dynamics to that claimed. US 4437457 A for disclosing artificial sphincter with improved pressure control valve similar to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                      
	/S.R/            Examiner, Art Unit 3791                                                                                                                                                                                            July 1, 2021